Judgment unanimously affirmed. Memorandum: Defendant contends that the suppression court’s findings that his mother invited the police into her home and thus that the police had a legitimate right to be there when they took defendant into custody are contrary to the weight of the evidence. We disagree. Although conflicting testimony was presented concerning what defendant’s mother said when the police entered the home, County Court’s resolution of that credibility issue is entitled to considerable weight, and we perceive no basis in this record to disturb it (see, People v Prochilo, 41 NY2d 759, 761). (Appeal from Judgment of Monroe County Court, Connell, J.—Robbery, 1st Degree.) Present—Lawton, J. P., Fallon, Wesley, Balio and Davis, JJ.